Latimer, Judge
(dissenting):
I dissent.
The accused’s plea of guilty to willfully disobeying the lawful order of his superior noncommissioned officer indeed constitutes a judicial confession of his frame of mind concerning that order. I point out, however, that that does not establish anything at all with regard to his attitude toward the same order subsequently given him by Captain Larson. For example, his attitude could have changed in the interim, for one might willfully disobey the order of his superior sergeant, but not that of his commanding officer. Not only might he have a change of heart during the interval between the two orders, but in addition the graver penalty attaching to the latter crime could well give an offender pause. In that connection, as a matter of some interest in the instant case, the First Sergeant of accused’s detachment, who was present when the Captain gave accused the order, testified that the officer counseled with the accused and explained the seriousness of the offense, which prompted the latter to inquire “If I do refuse, what will I get?” Consequently, I have little trouble in concluding that the law officer’s instruction was erroneous, for I find no connection between the facts accused admitted by his plea of guilty to Charge I and the, elements of the second charge, to which he pleaded not guilty.
The real problem I encounter in this case is finding any prejudice. True it is that accused put the Government to *708its proof on the more serious offense, but it must be taken into account that the willful disobedience of the Captain’s order was not disputed — the evidence on that matter was unrebutted and the fact was tacitly conceded by the defense. Rather, the whole thrust of their argument was that Captain Larson had been informed of accused’s express intention again to disobey the same order given him by his superior noncommissioned officer if repeated by his commanding officer; that the Captain had no reason to believe accused would obey the order; that it was given only to increase the penalty for disobedience ; and therefore that the order was illegal. Indeed, defense counsel so contended in his closing argument, and before the law officer instructed the court-martial on the merits, stated:
“You are aware of the theory on which the defense is based, and I ask for a full coverage on that.”
Thereafter the law officer gave a full, complete, and proper charge covering the defense theory and counsel for both sides expressly noted their satisfaction therewith.
Under those circumstances I am hard put to understand what possible impact the erroneous instruction could have had in the case at bar. The only real issue involved was properly presented and correct guideposts furnished to the triers of fact for resolving it, and accordingly I am unable to see wherein accused suffered any prejudice.
I would affirm the decision of the board of review.